—Order of disposition, Family Court, New York County (Sheldon Rand, J.), *666entered on or about October 27, 1999, which adjudicated appellant a juvenile delinquent, upon his admission that he committed acts which, if committed by an adult, would constitute the crime of sexual abuse in the first degree, and placed him on probation for a period of 24 months with counseling and community service, unanimously affirmed, without costs.
In view of the serious nature of appellant’s unlawful conduct as well as his lack of insight into his multiple criminal acts and their impact on the victim, the court properly placed appellant on probation with counseling and community service. This disposition was the least restrictive alternative consistent with appellant’s needs and the needs of the community (see, Family Ct Act § 352.2 [2] [a]). The court properly relied upon evaluations by a psychiatrist and a probation officer as to the need for probation and treatment. Concur — Sullivan, P. J., Williams, Ellerin, Wallach and Friedman, JJ.